Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5-7, 12-14, 17-19, 21, 23-25, 28, 29, 31 and 33-36 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I, 

    PNG
    media_image1.png
    373
    627
    media_image1.png
    Greyscale

and the species of Compound 8 found in Figure 6


    PNG
    media_image2.png
    164
    155
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    35
    657
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    23
    656
    media_image4.png
    Greyscale


in the reply filed on July 23, 2020 was acknowledged in the previous Office Action.  The requirement was deemed proper and therefore made FINAL in the previous Office Action.

  	Applicant’s claimed compound genus has a number of variables and their permutations and combinations result in a vast number of compounds that are generically claimed.  In an attempt to examine the full scope of elected Group I, over 5,000 Chemical Abstract Registry numbers were recovered in one database search alone. Therefore, the compounds of elected Group I will 
a compound of the formula,

    PNG
    media_image5.png
    194
    252
    media_image5.png
    Greyscale

wherein 
R1 represents a substituted or unsubstituted phenyl;
R3 represents hydrogen;
R4 represents hydrogen, halogen or a substituted or unsubstituted 

R5 represents hydrogen, halogen or a substituted or unsubstituted 
C1-C6 alkyl;
R6 represents hydrogen, halogen or a substituted or unsubstituted 
C1-C6 alkyl;
R7 represents hydrogen, halogen or a substituted or unsubstituted 
C1-C6 alkyl;
R8 represents hydrogen; and
R9 represents a substituted or unsubstituted phenyl.

The instant claims embraced by the above-identified search and examination are claims 1, 6, 7, 11-14, 17, 18 and 36. 

	As a result of the current amendments to the claims per the Amendment filed January 15, 2021, the search and examination has not been expanded beyond that which is indicated above.

Subject matter not embraced by the above identified search and examination and Claims 2, 3, 5, 19, 21, 23-25, 28, 29, 31 and 33-35 are withdrawn from further without traverse in the reply filed on July 23, 2020.


IMPORTANT REMINDER:  Applicant is reminded to strictly adhere to claim amendment practice as required by          37 CFR 1.121.  The status identifiers for claims 2, 3 and 23 are incorrect in the amendment filed January 15, 2021.  The correct status identifier which should have been used is "Withdrawn" instead of "Original".  The status identifiers for claims 5 and 35 are incorrect in the amendment filed January 15, 2021.  The correct status identifier which should have been used is "Withdrawn - Previously Presented" instead of "Previously Presented".  The status identifiers for claims 19 and 21 are incorrect in the amendment filed January 15, 2021.  The correct status identifier which 


	Rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the specification and claims.  Therefore, arguments pertaining to these rejections and objections will not be addressed.
	

	Claim 2 is missing a period at the end of the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In currently amended claim 1 (lines 12-14 of the claim), the language wherein the variable X represents C=C as part of an aromatic or heteroaromatic ring that is fused to the six-membered ring containing N-Y-X makes claim 1 confusing.  The ring containing N-Y-X is only a six-membered ring when the Y variable represents CH-2 and X is C=C.  See the formula, 
    PNG
    media_image6.png
    151
    195
    media_image6.png
    Greyscale
, 2CH2 and C(O)CH2, which then the ring containing N-Y-X would be a seven-membered ring.
	In claim 7 (line 6 of page 8), an “and” should have been added after the definition of the R3 variable for proper Markush language format.
In claim 7 (line 22 of page 8), an “and” should have been added before the definition of the R5 variable for proper Markush language format.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 6, 12-14, 17 and 18 are rejected under 
35 U.S.C. 103 as being unpatentable over Azizian et al. {Letters in Organic Chemistry, 2006, 3, pages 887-890}, in view of the teachings in Berge et al. {Journal of Pharmaceutical Sciences, January 1977,  66(1), pages 1-19}.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant currently claims pharmaceutically acceptable salts of compounds of the formula,

    PNG
    media_image7.png
    392
    503
    media_image7.png
    Greyscale
,
wherein 
R1 can represent a substituted or unsubstituted phenyl; 
R3 R4, R5, R6 and R7 can all represent hydrogen; 
R8 can represent hydrogen (per the definition in paragraph [0014] on 
page 9 of the instant specification); and 
R9 can represent an unsubstituted phenyl.  

The instant specification teach suitable pharmaceutically acceptable salts {paragraph [00106] on page 35}, which include salts of acids such as hydrochloric acid, hydrobromic acid, acetic acid, etc.

    PNG
    media_image8.png
    339
    654
    media_image8.png
    Greyscale

Azizian et al. teach spiro pyrrolidine-oxindole compound that are structurally similar to the instant claimed compounds.  See, for instance, the compound, (3S,3’R,3a’R,6a’S)-3’-Benzyl-5’-phenyl-3a’,6a’-dihydro-2’H-spiro[indole-3,1’-pyrrolo[3,4-c]pyrrole]-2,4’,6’(1H,3’H,5’H)-trione (Compound 6a) in Table 1 on page 889 and the first full paragraph in column 1 on page 889 (note MF:C26H21N3O3).  Azizian et al. disclose his compounds in dimethyl sulfoxide (DMSO), water and ethanol, which are known carriers.   

    PNG
    media_image9.png
    243
    423
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    362
    523
    media_image10.png
    Greyscale
.
Although there is a typographical error in the structural depiction of formula 6 in Scheme 1 on page 888 of Azizian et al. (missing ring nitrogen), the typographical error is clear to one of ordinary skill in the art because the nomenclature of the compounds disclosed in Azizian et al. is correct and correlates with the provided molecular formula of the compounds.  See, for instance, the nomenclature and the molecular 
Azizian et al. teach that Spiro oxoindoles have been known to behave as aldose reductase, poliovieus and rhinovirus 3C-proteinase inhibitors (page 887, 1st column, second paragraph).
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between the compounds of Azizian et al. and the instant currently amended claimed compounds is that the instant claimed compounds are in the form of a pharmaceutically acceptable salt.  
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
However, Azizian et al. teach a pharmaceutical use for his disclosed compounds.  Further, Berge et al. teach that, for example, chloride, bromide, acetate, sulfate, sodium, potassium, meglumine and maleate, are a few of a finite number of FDA-approved salts known to be useful for formulation of salts of drugs (see Table 
Berge et al. also teach to one of ordinary skill in the art that combining a known drug with one of the anions or cations disclosed in order to make a salt does not affect the basic therapeutic properties of the drug, but is used to prolong the release of the active component, thereby eliminating various undesirable drug properties (page 1). 
A person of ordinary skill in the art, upon reading Azizian et al., would also have recognized the desirability of improved methods of formulating the drug.  Thus, it would have been obvious to a person of ordinary skill in the art to prepare pharmaceutically acceptable salts as instantly claimed to provide an improved formulation of the compounds disclosed in Azizian et al. as a person with ordinary skill has good reason to pursue the known options within his or her 

Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered.  Applicant argues that: (1) Azizian et al. do not teach any antifungal properties of his spirooxindoles; (2) Azizian et al. do not teach his spirooxindoles in the form of pharmaceutically acceptable salts; and (3) Berge et al. teach an extensive list of acceptable anions and cations for 
	All of Applicant’s arguments have been considered.  Applicant argues that Azizian et al. do not teach any antifungal properties of his spirooxindoles.  In response, Applicant is currently claiming pharmaceutically acceptable salts of the compounds of the formula 
    PNG
    media_image11.png
    143
    175
    media_image11.png
    Greyscale
 (the first listed formula in instant claim 1).  Azizian et al. disclose compounds, in their base form, that are embraced by the first formula in instant claim 1.  The properties of a compound are inherent to that compound.  A compound and its properties are inseparable.  In re Papesch, 137 USPQ 43 (CCPA 1963).  See MPEP 2112.01(I) and (II).  Further, there is no requirement that the prior art must suggest that the claimed product will have the In re Dillon, 16 U.S.P.Q. 2d 1897, 1904 (Fed. Cir. 1990).  Therefore, Applicant’s arguments are not persuasive.
	Applicant argues that Azizian et al. do not teach his spirooxindoles in the form of pharmaceutically acceptable salts.  In response, the instant claims are being rejected under 35 USC 103 over a combination of teachings in Azizian et al. and Berge et al.  Applicant is arguing the applied references separately.  However, the test for combining references is not what individual references themselves suggest but rather what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (1971).  While a deficiency in a reference may overcome a rejection under 
35 U.S.C. § 103, a reference is not overcome by pointing out that a reference lacks a teaching for which other references are relied. In re Lyons, 150 In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, Applicant’s arguments are not persuasive.
	Applicant argues that Berge et al. teach an extensive list of acceptable anions and cations for FDA-approved pharmaceutical uses but various salts of same compound often behave differently.  In response, Berge et al. teach a finite number of FDA-approved salts known to be useful for formulation of salts of drugs (Table I on page 2).  

    PNG
    media_image12.png
    683
    1025
    media_image12.png
    Greyscale

Berge et al. also provide the percent of use of the FDA approved salts.  Berge et al. teach many of the same pharmaceutically acceptable salts that are listed in the instant specification in paragraph [00106] on page 35 (reproduced below) such as the anions chloride, bromide, acetate, tartrate, etc.

    PNG
    media_image13.png
    339
    654
    media_image13.png
    Greyscale

Although various salts of same compound can behave differently, Applicant has not provided factual evidence in a showing of unexpected results.
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Ant'd Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the 

“[O]ptimization of the acid addition salt formulation for an active pharmaceutical ingredient would have been obvious where as here the acid addition salt formulation has no effect on the therapeutic effectiveness of the active ingredient and the prior art heavily suggests the particular anion used to form the salt." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1369 (Fed. Cir. 2007).
A person of ordinary skill in the art, upon reading the teachings in Azizian et al. and Berge et al., would have recognized the desirability of improved methods of formulating the drug.  Thus, it would have been obvious to a person of ordinary skill in the art to prepare pharmaceutically acceptable salts as instantly claimed to provide an improved formulation of the compounds disclosed in the Azizian et al. as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, 


Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, contains only subject matter embraced by the above identified search and examination, and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



April 7, 2021
Book XXVI, page 45